Citation Nr: 1758361	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  08-31 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating greater than 10 percent prior to January 5, 2012, for degenerative joint disease of the left shoulder.

2.  Entitlement to an increased rating greater than 20 percent from January 5, 2012, for degenerative joint disease of the left shoulder.

3.  Entitlement to the assignment of a separate compensable rating for left shoulder muscle atrophy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from July 1981 to June 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

As to the increased rating claim, a December 2015 rating decision increased the 10 percent rating for the left shoulder disability to 20 percent, effective January 5, 2012.  As this evaluation does not represent the highest possible benefit, the issue remains in appellate status, as recharacterized above.  AB v Brown, 6 Vet. App. 35 (1993).

The Board remanded the claims in January 2012 and September 2015 for additional development.  As the requested development was completed, the Board finds that there has been substantial compliance with its directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board also notes that at the time of the prior Board remand, the issue of entitlement to a temporary total evaluation was in appellate status.  Thereafter, in a March 2016 rating decision, the Appeals Management Center (AMC) granted a temporary 100 percent evaluation effective October 17, 2008, through November 30, 2008, based on surgical or other treatment necessitating convalescence.  As the Veteran has not expressed disagreement with the assigned dates of the temporary total evaluation, the foregoing represents a complete grant of the claim on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  As such, no further consideration is warranted.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.


FINDING OF FACT

Throughout the appellate time period, the Veteran's left shoulder degenerative joint disease is manifested by pain and limitation of motion above shoulder level without evidence of muscle atrophy.


CONCLUSIONS OF LAW

1.  Prior to January 5, 2012, the criteria for a disability rating greater than 10 percent for left shoulder degenerative joint disease have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5201-5010 (2017).

2.  From January 5, 2012, the criteria for a disability rating greater than 20 percent for left shoulder degenerative joint disease have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5201-5010 (2017).

3.  At no time during the appellate time period have the criteria for a separate rating for left shoulder muscle atrophy been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, DCs 5200-5203, 4.73, DCs 5301-5309 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify and Assist

Neither the Veteran nor his representative has identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

Ratings

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2012).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2017).  VA must consider whether the Veteran is entitled to "staged" ratings to compensate when his or her disability may have been more severe than at other times during the course of his or her appeal. 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2017).  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017). 

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the Veteran undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.

The Veteran's left shoulder disability is rated under DC 5201-5010 for arthritis, due to trauma, substantiated by x-ray findings (DC 5010) and for limitation of motion of the arm (DC 5201).  There is some question as to whether the Veteran is satisfied with his current ratings, as in March 2016 the Veteran stated that he did not wish to appear for an examination because he had been provided an increased rating to 20 percent for the shoulder already.  That said, as there is not a formal withdrawal of the shoulder claims, the Board will consider whether increased and/or separate ratings are warranted.

DC 5010 provides that traumatic arthritis is to be rated under DC 5003.  DC 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate DCs, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate DCs, the compensable limitation of motion should be rated under the appropriate DCs for the specific joint or joints involved.  38 C.F.R. § 4.71a.

Under DC 5201, limitation of motion to shoulder level (e.g., flexion to 90 degrees) in the major or minor extremity warrants a 20 percent rating.  Limitation of motion to midway between side and shoulder level (e.g., flexion between 25 to 90 degrees) in the minor extremity warrants a 20 percent rating and a 30 percent rating in the major extremity.  Limitation of motion to 25 degrees from the side in the minor extremity warrants a 30 percent rating a 40 percent rating in the major extremity.  38 C.F.R. § 4.71a, DC 5201 (2017).

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 to 180 degrees, abduction from 0 to 180 degrees, and both internal and external rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

In January 2006, the Veteran had no extremity tenderness and he had full range of motion in all extremities.  There was no edema.  In a January 2007 statement, the Veteran stated that he was having difficulty getting a job and/or attending school due to panic attacks and heart palpitations.  He did not mention any problems due to his left shoulder.

September 2007 x-rays showed mild degenerative changes of the left acromioclavicular joint, which was slightly wider than on the right.  There was no change with mild weight-bearing.  

In October 2007, the Veteran submitted a claim for increased rating.  The Veteran reported that since January 2007 he had experienced increased pain to the point that it interfered with normal life functions and sleeping.  He could not exercise due to other disabilities, which resulted in his left shoulder getting worse.  He had started physical therapy in September 2007.

In December 2007, The Veteran discussed possibly taking up golf, which the treatment provider did not encourage due to his orthopedic conditions, but the Veteran reported that he knew his limits and would stay within those limits.

The Veteran was afforded a VA examination in February 2008.  The examiner noted review of the Veteran's electronic file.  The Veteran reported difficulty with any lifting over his head and with light raking or shoveling.  He experienced pain, particularly the next day.  The Veteran could not sleep on the shoulder or play golf.  The Veteran could complete activities of daily living, but activities involving overhead activities (such as washing his hair) were difficult.  The Veteran was retired from his job at the post office due to a herniated disk in his spine.  The Veteran was right-handed.  On examination, there was evidence of some depression of the shoulder muscle, without actual muscle atrophy.  There was a positive impingement sign and a positive speed test.  The left rotator cuff musculature was slightly weak compared to the right side.  Range of motion showed active forward flexion to 140 degrees and passive motion to 170 degrees; abduction was to 120 degrees and could be extended to 140 degrees, but this was very painful.  The examiner noted obvious evidence of impingement.  There was no change on range of motion due to pain, weakness, or fatigability.  The examiner diagnosed left acromioclavicular joint separation with impingement and mild degenerative joint disease.

In March 2008, the Veteran reported pain in the front of the shoulders with motion or any kind of lifting.  The Veteran had been doing physical therapy since January, which had helped his symptoms significantly.  On examination, there was mild tenderness to palpation of the joint and testing showed normal forward flexion range of motion and slightly decreased abduction to 125 degrees.  The impression was left acromioclavicular joint separation with mild degenerative changes and tendinitis with near resolution of symptoms.  In April 2008 and May 2008, the Veteran had full forward flexion and abduction to 130 degrees.  In June 2008, the Veteran was noted to have normal and symmetrical bilateral upper extremity muscle strength.

In October 2008, the Veteran reported persistent tenderness and pain in the acromioclavicular joint.  He had been unable to lift weights or engage in other overhead activities.  On examination, the left shoulder musculature was well-developed and without evidence of focal atrophy.  There was pain in abduction at 100 degrees and forward flexion was to 160 degrees.  There was tenderness anteriorly with forward flexion against resistance.  The Veteran had minimal discomfort flexing his elbow against resistance.  The examiner noted crepitus in the joint with active motion.  X-rays showed widening of the joint and some arthritis.  The assessment was symptomatic acromioclavicular joint arthritis of the left shoulder, possible bicipital tendonitis.  The Veteran subsequently underwent an arthroscopy of the shoulder, subacromial decompression, distal clavicle excision, acromioplasty, labral debridement, and chondroplasty.

Following the surgery, in December 2008, the Veteran had pain with shoveling snow, as he had a snowblower but still had to shovel in some places.  He rated the pain as 4 out of 10.  On examination, forward flexion was 0 and 130 degrees and abduction was to 122 degrees.  There was pain in the shoulder joint at the end of motion.  A December 2008 physical therapy record documented shoulder flexion to 140 degrees and abduction to 110 degrees.  All motion was weak and painful in the left upper extremity other than elbow extension.  His symptoms were improving and he was tolerating treatment well.

In February 2010 and February 2011, the Veteran's upper extremities were normal to inspection and palpation, with normal strength and muscle tone.

On January 5, 2012, the Veteran sought treatment following right shoulder surgery.  On testing, the Veteran had full range of left shoulder flexion and abduction.  

The Veteran was scheduled for a VA examination for the left shoulder in January 2012, but he failed to appear.  

An October 2015 VA treatment document indicated that the Veteran had no edema or tenderness in the extremities.  Another October 2015 record noted no joint stiffness or muscle aches.  On testing, there was no focal loss of motor or sensory function or muscle strength.

The Veteran was scheduled for a VA examination in October 2015, but declined to appear.  In March 2016, the Veteran stated that he did not wish to appear for an examination because he had been provided an increased rating to 20 percent for the shoulder already.

As an initial matter, the Board notes that because the Veteran failed to report to the VA examinations scheduled in connection with a claim for increase the claim may be denied; however, as the Veteran did appear for one VA examination during the appellate time period, the Board will evaluate the claim based on the evidence of record.  See 38 C.F.R. § 3.655(b) (2017).

Based on a complete review of the record, the Board concludes that an increased rating greater than 10 percent is not warranted prior to January 5, 2012.  Similarly, an increased rating greater than 20 percent is not warranted from that date.  For the period prior to January 5, 2012, range of motion testing does not show limitation of flexion or abduction to the shoulder level or less.  The Veteran consistently had motion to more than 100 degrees in each plane of motion.  As such, a rating greater than 10 percent is not warranted under DC 5201 for the period prior to January 5, 2012.  

As to the rating from January 5, 2012, the Board acknowledges that the AMC granted an increased rating from that date based on worsening symptomatology; however, that rating appears to have been based on worsening of the Veteran's other shoulder (i.e. the right shoulder).  The VA treatment record from that date which appears to have been the basis for the increased rating shows full range of motion of the left shoulder and there were no reported problems with the left shoulder.  Other records from after January 5, 2012, document full range of motion and normal muscle strength.  In light of the foregoing, a rating greater than 20 percent is not warranted under DC 5201 from January 5, 2012.  

To the extent that the Veteran's x-rays show evidence of arthritis, DC 5003 states that the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate DC for the specific joint or joints affected, which in this case would be DC 5201.  The current 10 percent rating prior to January 5, 2012, is assigned under DCs 5010 / 5003 based on documented arthritis with objective painful, noncompensable loss of motion under DC 5201.  There is no evidence of incapacitating exacerbations such that a higher rating under DC 5003 would be warranted for the period prior to January 5, 2012.  From January 5, 2012, the rating is based on limitation of motion under DC 5201 and a separate rating under DC 5003 would be for the same symptomatology, which is not permitted.  

The Board acknowledges the contentions of a separate rating based on muscle atrophy; however, the objective evidence of record clearly demonstrates that there is no associated left shoulder muscle atrophy.  The February 2008 VA examination showed evidence of depression of the muscle, but no atrophy and other records have specifically noted the absence of muscle atrophy.  As such, a separate rating based on left shoulder muscle atrophy is not warranted.

No higher rating under a different DC can be applied.  The Board notes that there are other DCs relating to shoulder disorders, such as DC 5200 (ankylosis of the shoulder), DC 5202 (impairment of the humerus), and DC 5203 (impairment of the clavicle or scapula).  However, the Veteran's left shoulder disability is not manifested by an impairment of the humerus, clavicle, or scapula, and therefore DCs 5202 and 5203 are inapplicable.  In a November 2011 brief to the Board, the Veteran contended that a rating for joint instability under DC 5202 is warranted.  Although some imaging studies have shown widening of the acromioclavicular joint, there is no lay or medical evidence of recurrent dislocations or malunion of the joint.  Furthermore, ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  The Veteran is able to move his left shoulder, so it is clearly not ankylosed.

Finally, the Board does not find any evidence to warrant a separate or higher rating for neurological symptoms.  See 38 C.F.R. § 4.124a, DCs 8510, 8511, 8610, 8611, 8710, 8711 (2017). 

The Board notes that the Veteran's functional loss was considered, as the medical evidence shows that the Veteran has complained of pain in the left shoulder.  38 C.F.R. §§ 4.40, 4.45.  The evidence indicates that the Veteran has range of motion on testing that is consistent with the current ratings assigned, even accounting for further limitation due to pain and/or following repetitive motion exercises.  The Veteran's difficulties with activities due to pain are contemplated in the current ratings assigned.  Therefore, the Board finds that an increased rating based on functional loss is not warranted for any period on appeal.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a rating greater than 10 percent prior to January 5, 2012, or greater than 20 percent from that date for the Veteran's left shoulder disability.  Further staged ratings have been considered, but determined not to be applicable.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an increased rating greater than 10 percent prior to January 5, 2012, for degenerative joint disease of the left shoulder is denied.

Entitlement to an increased rating greater than 20 percent from January 5, 2012, for degenerative joint disease of the left shoulder is denied.

Entitlement to the assignment of a separate compensable rating for left shoulder muscle atrophy is denied.




______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


